12-3319-cv
         Rozenfeld v. Dep’t of Design and Construction




                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       29th day of May, two thousand thirteen.
 4
 5       PRESENT:
 6                   JON O. NEWMAN,
 7                   AMALYA L. KEARSE,
 8                   DEBRA ANN LIVINGSTON,
 9                         Circuit Judges.
10       _____________________________________
11
12       Paul Rozenfeld,
13
14
15                                   Plaintiff-Appellants,
16
17                          v.                                                   12-3319-cv
18
19       Dep’t of Design and Construction
20       of the City of New York, et al.,
21
22
23                         Defendants-Appellees.
24       _____________________________________
25
26       FOR PLAINTIFF-APPELLANT:                            Paul Rozenfeld, pro se, New York, NY.
27
28       FOR DEFENDANTS-APPELLEES:                           Deborah A. Brenner, Assistant Corporation
29                                                           Counsel, New York City Law Department, New
30                                                           York, NY.
 1          Appeal from a judgment and order of the United States District Court for the Eastern District

 2   of New York (Kuntz, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment is AFFIRMED.

5           Appellant Paul Rozenfeld, pro se, appeals from the district court’s grant of summary

 6   judgment to the defendants, dismissing his complaint alleging violations of Title VII of the Civil

 7   Rights Act of 1964 (“Title VII”), the Age Discrimination in Employment Act (“ADEA”), 42 U.S.C.

 8   § 1983, the New York State Human Rights Law (“SHRL”), and the New York City Human Rights

 9   Law (“CHRL”). We assume the parties’ familiarity with the underlying facts, the procedural history

10   of the case, and the issues on appeal.

11          We review de novo a district court’s grant of summary judgment, with the view that

12   “[s]ummary judgment is appropriate only if the moving party shows that there are no genuine issues

13   of material fact and that the moving party is entitled to judgment as a matter of law.” Miller v.

14   Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

15          As an initial matter, Rozenfeld has abandoned his challenge to the district court’s denial of

16   his motion for reconsideration by not raising arguments concerning it. See Norton v. Sam’s Club,

17   145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs are considered waived

18   and normally will not be addressed on appeal.”); LoSacco v. City of Middletown, 71 F.3d 88, 92-93

19   (2d Cir. 1995) (deeming claims not raised on appeal by pro se litigant to be abandoned). Thus, we

20   decline to consider it.

21          The district court properly granted summary judgment in favor of the defendants. The

22   district court correctly held that Rozenfeld’s claims pursuant to Title VII, § 1983, the SHRL, and



                                                      2
1   the CHRL failed because he signed the stipulation waiving these rights knowingly and voluntarily,

2   and that his claims brought under the ADEA failed on the merits.

3            We have considered all of Rozenfeld’s remaining arguments and find them to be without

4   merit.

5            Accordingly, we AFFIRM the judgment of the district court.

6                                               FOR THE COURT:
7                                               Catherine O’Hagan Wolfe, Clerk
8




                                                   3